DISMISS; and Opinion Filed June 25, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00110-CR

                          TRESHAN JAVAIR GRAVES, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1354812-P

                             MEMORANDUM OPINION
                          Before Justices Bridges, Fillmore, and Brown
                                   Opinion by Justice Bridges
       Treshan Javair Graves appeals his injury to an elderly person conviction. Appellant was

initially placed on deferred adjudication community supervision. The State filed a motion to

revoke and adjudicate appellant’s guilt, and the trial court adjudicated appellant’s guilt and

sentenced him to ten years’ confinement in January 2014.           Appellant appealed from the

judgment adjudicating his guilt. The record reflects that in May 2014, the trial court granted a

motion for new trial and again placed appellant on deferred adjudication community supervision.

We express no opinion regarding the trial court proceedings following the adjudication of

appellant’s guilt. However, because this appeal is from a sentence appellant is no longer serving,

the parties agree this appeal is now moot.
       Accordingly, we dismiss this appeal as moot.




                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)

140110F.U05




                                             –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TRESHAN JAVAIR GRAVES, Appellant                      On Appeal from the 203rd Judicial District
                                                      Court, Dallas County, Texas
No. 05-14-00110-CR         V.                         Trial Court Cause No. F-1354812-P.
                                                      Opinion delivered by Justice Bridges.
THE STATE OF TEXAS, Appellee                          Justices Fillmore and Brown participating.

       Based on the Court’s opinion of this date, this appeal is DISMISSED as moot.


Judgment entered this 25th day of June, 2015.




                                                –3–